I am in accord with all the foregoing opinion save and except the following:
"The workman was on the roadway where he had a right to be and the standing car by the roadside was not his nor was it placed there by him. If the presence or condition, or both, of the standing car, was in any way or manner a contributing cause to the accident (which does not appear to be the case), it was certainly not in any respect of the workman's making. If, however, it be said that this was in fact and in every way, but in law, a public way, because the public was in fact allowed to travel over it, the answer still adheres that it was the private property of the employer's making, over which it had sole and exclusive control and the right to exclude the public from using."
If that part of the opinion means to fix the blame for the accident upon the employer and to absolve the employee from fault therefor (and its language suggests no other meaning) it has no proper place in a workmen's compensation case. The employee was killed by accident arising out of and in the course of his employment and his dependent widow is entitled to compensation regardless of whether the accident was caused by the negligence of the employer, the employee, a third person, or whether it was caused by negligence at all. If the automobile standing in the road was the cause of the accident, it is immaterial who it belonged to or who was to blame for its being there. The fact that the automobile which skidded and crowded the employee over the cliff belonged to and was driven by an invitee of the employer, has no bearing. Neither negligence nor contributory negligence is to be taken into consideration, for the workmen's compensation law provides compensation for injured workmen and their families and dependents regardless of questions of fault. (I. C. A., sec.43-902.) *Page 396